Appellant earnestly insists that we were wrong in our affirmance of this case, and in holding correct the action of the court below in refusing her motion for a new trial. We have again reviewed the matter in the light of her motion and the authorities cited therein. The circumstances under which this court held the new trial should have been granted the accused in the case of Meeking v. State, 67 Tex.Crim. Rep., 148 S.W. Rep., 309, are very different from those in the instant case. It was clearly demonstrated upon the hearing of the motion for new trial in that case that the accused was not guilty, but was a lad who had carried a pistol under circumstances making such act entirely void of guilt, who had pleaded guilty under a quasi threat by an officer. This court held that the new trial should have been granted. While there is some contention in the motion for new trial in the instant case that appellant was not guilty, the affidavits of the parties whom she names as witnesses by whom she could establish her innocence or her lack of guilt, do not appear in the record.
We know of no rule that require the court to read the information or complaint when there is a plea of guilty in a misdemeanor case and a jury is waived and the plea taken by the court. Art. 717 of our Code of Criminal Procedure which is referred to by appellant and under which the Essary case,53 Tex. Crim. 596, was tried, has reference to a jury trial as clearly appears from the language of said article, and does not refer to procedure when the case is one in which a jury can be waived.
Regretting that we are unable to agree with the contentions of appellant in either particular, the motion for rehearing will be overruled.
Overruled. *Page 586